[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence           September 9, 1994 Date of Application        September 9, 1994 Date Application Filed     October 6, 1994 Date of Decision           September 26, 1995
Application for review of sentence imposed by the Superior Court, G.A. 14 at Hartford.
Docket Number: CR 93 — 439266;
Teri E. Bayer, Esq., Defense Counsel, for Petitioner.
Carl E. Taylor, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
By the Division:
After pleading guilty to 4 counts of Sales of Narcotics in violation of § 21a-277(a), the petitioner was sentenced to 10 years on each count, all concurrent, for a total effective sentence of 10 CT Page 11266 years.
The underlying offenses were as follows:
         Nov. 6, 1992 — 1/2 ounce of cocaine for $350; Nov. 19, 1992 — 10 Bags (1 bundle) of heroin for $120; Dec. 8, 1992 — 10 Bags (1 bundle) of heroin for $120; Dec. 8, 1992 — 18.3 grams of cocaine $700; —  3.6 grams of crack cocaine Jan. 7, 1993 — 204 grams of cocaine — $700.
The above sales were made to an undercover officer.
The petitioner was aware of a court indicated sentence of 10 years with the right to argue for less.
There were indications that the petitioner was a significant dealer. He used beepers, worked out of three locations and used several vehicles. He reportedly told the arresting officer he was selling narcotics prior to the times indicated.
His attorney asks the Court to consider his minor criminal record, his childhood family problems as reported in the pre-sentence report, and posits that a split sentence would be more appropriate under these circumstances.
The sentencing court noted that when these sales took place, the petitioner was out on bond and had a failure to appear conviction and that his crimes were significant and repetitive.
The Court has discretion to impose a sentence it believes to be appropriate. Unless the Division concludes that sentence is disproportionate or inappropriate it should not be disturbed. See Practice Book § 942. Reviewing this sentence pursuant to the guidelines of Practice Book § 942, the Division does not find the sentence to be disproportionate or inappropriate. It is affirmed.
Purtill, Klaczak and Norko, J.s, participated in this decision.